DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
The amendment of May 25, 2022 has been received and entered. With the entry of the amendment claims 2-5 are canceled, and claims 1 and 6-7 are pending for examination. 

Drawings
The replacement drawings were received on September 28, 2021.  These drawings are approved.

Specification
The objections to the specification have been withdrawn due to the acceptable substitute specification filed September 28, 2021.

The substitute specification filed September 28, 2021 has been approved.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 6-7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 has been amended to provide that the hydrochloric acid solution is “at a temperature of 15 to 50oC”.  Previously, the claim language and the language in the specification had “15~50oC” and it was not clarified that  “~“ was intended to mean “to” rather than about, and applicant has not clarified in the amendment why it would be understood that “to” would be intended.  Therefore, the claim contains new matter and the other dependent claims do not cure the defect of the claim from which they depend and so also contain new matter.


The rejection of claims 1 and 6-7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn due to the amendments of May 25, 2022 clarifying the claim language.

Claim Interpretation
In claim 1, it is understood that the catalystic treatment and the activation treatment are two different treatments, from the description of two treatments in the specification as filed and the position by the applicant that two treatments are provided at pages 4-5 of the Remarks of September 28, 2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Roach et al (US 2016/0159488) in view of Ryu et al (US 2003/0165633) and EITHER Nakashima et al (US 2016/0212845) OR Japan 2005-314685 (hereinafter ‘685), further in view of Flitsch et al (US 2017/0293164).
Claim 1: Roach teaches a method of providing an aerospace component, which can be made from resin, with a component with a polymer providing the resin (note for example 0132, 0137, 0133, 0090, 0191 – which would give polymers that can be made with resins, and also overlap materials taught by applicant at page 13 of the specification, so understood to meet the claimed requirements). Roach describes plating the component, where it is described that electroless or electroplating can be provided, for example (note 0134, 0092, 0191), where metals applied can be nickel, copper, etc. in one or more layers (note 0092, 0135, 0195).  Roach further notes that there can be an issue with the polymer outgassing, describing under the heat of a fire (note 0103, 0220).
As to the features for the process, 
(A) As to preheating the article, followed by a plasma to introduce hydrophilic functional groups to the surface of the polymer so allowing plating to be performed on the surface of the polymer, followed by subjecting the surface to catalystic treatment, followed by subjecting the surface to activation treatment, followed by forming a first functional layer of metal on the surface by electroless plating, Ryu further describes providing a plating process for plating a polymer with a metal film on the surface of the polymer, where the polymer can be material overlapping with that of Roach including polyimide, epoxy (which can be epoxy resin) (and where Roach also indicates that they are not specifically limited to listed polymers, note Roach 0090) and further polymers including polyesters, polystyrene, etc. (note 0019, 0030), where to provide good plating, Ryu further describes providing pretreatment to the polymer before plating that includes providing a step of drying with hot air after cleaning (0049, indicated as reducing presence of gas in the next step (vacuum), note 0049-0050) and since the hot air provides drying, it is understood to have a temperature sufficient to dry the polymer (0049), then providing a cold plasma treatment to a surface of the polymer that introduces hydrophilic functional groups to the surface of the polymer so to help aid plating (make it possible to perform plating on the surface of the polymer) (note 0050, 0021, 0022), then providing a catalystic treatment to the surface of the polymer (note 0051, 0033), then providing an activation treatment to surface of the polymer (note 0052, 0033) , and then providing electroless plating to the surface of the polymer, which results in a functional layer of metal on the surface of the polymer (note 0053, 0040, 0043, 0044, 0035-the metal layer can provide an article for shielding electromagnetic waves, etc.), where the metal can be material such as nickel or copper (note 0053, 0040, 0043, 0044), and the article plated can be components (note 0035, 0100-0101). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Roach to provide the plating process with steps including providing a polymer component including with resin, preheating the article with hot air having a sufficient temperature to dry the polymer, followed by a cold plasma treatment to introduce hydrophilic functional groups to the polymer surface to allow plating to be performed on the surface of the polymer, followed by subjecting the surface to catalystic treatment, followed by subjecting the surface to activation treatment, followed by forming a first functional layer of metal on the surface by electroless plating as suggested by Ryu and using polymer material as suggested by Ryu with an expectation of providing a desirable polymer material with a desirably adhered coating, since Roach teaches the desire to provide polymer component to be metal plated by electroless plating for aerospace use, where the polymer material is not limited, and Ryu teaches polymer material made with resin that can be used for components and how the polymer can be desirably electroless plated by following the process of including the steps of preheating the article using hot air at a temperature sufficient to dry the polymer, followed by a cold plasma treatment to introduce hydrophilic functional groups to the surface of the polymer, to allow plating to be performed on the surface of the polymer, followed by subjecting the surface to catalystic treatment, followed by subjecting the surface to activation treatment, followed by forming a first functional layer of metal on the surface by electroless plating, giving a desirable adhered plating.
(B) As to the primary outgassing,
(B)(1): Using Nakashima, Roach indicates how polymers can be subject to outgassing under at least the heat of fire, for example, which expands the polymer, and therefore provides paths/passages for releasing gas (which indicates that the release of gas can be a problem when simply plating) (0103).  Ryu notes how the polymer can be dried with hot air before cold plasma treatment, noting that this has an effect on gas in the cold plasma treatment (oo49), where this occurs after a washing step (0048), where in a described washing step water can be used (0080, indicating water as a known washing material).  Nakashima describes treatment of a thermoplastic liquid crystal polymer (0002), where the polymer can be made with polyester, and also include imide bonds, etc. (0097), where it is further indicated how gasifiable components such as moisture contained in the polymer or adsorbed on the surface can cause deterioration of adhesion and possibly blisters at high temperature (0090), where it is described that it is desirable to degasify the films (0090, 0127) to help adhesion, etc.(0128-1029), where the degassing can be under vacuum or simply under heat condition to remove air and moisture (0133), and describes heating at 100-200 degrees C, for example, at a temperature below the melting point of the polymer, removing moisture (as water vapor) and air from the film (0142-0144, and  so evaporate gas), and the time for degassing can be set depending on various conditions, including state of film, heating temperature, etc, and can be from 30 minutes to 6 hours (0146).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Roach in view of Ryu to specifically provide that the hot air drying treatment as suggested by Roach is provided under temperature and time conditions as to specifically evaporate gas from the surface as suggested by Nakashima to provide desirable adhesion and less later outgassing, since Roach indicates that outgassing can occur under heat conditions such as fire, Ryu indicates washing (with water also described as known washing material) followed by hot air drying and desirable for this to help remove reduction in vacuum due to gas (for cold plasma treatment), and Nakashima describes how heat conditions to a polymer article can be provided a temperature, time and without vacuum (so would be understood to be acceptably provided with hot air) that can beneficially degas (remove moisture and air from the polymer) which helps with adhesion, and therefore, the hot air treatment of Ryu would be suggested to be so provide conditions to remove air and moisture from the polymer before cold plasma and plating (understood to be evaporating, noting the temperature of Nakashima, and removal of water as water vapor), so as to prevent gas during plasma treatment, and also during later use of the plated article lower outgassing, since gas already removed before plating, thus helping with plating adhesion. The metal layer (first functional metal layer) from the electroless plating would further be understood to also suppress release of gas through outgassing, because as indicated by Roach, paths/passages in the metal would be present to release gas, indicating that the metal layer would be understood to act to suppress outgas (note Roach, 0103).
(B)(2) Using ‘685, Roach indicates how polymers can be subject to outgassing under at least the heat of fire, for example, which expands the polymer, and therefore provides paths/passages for releasing gas (which indicates that the release of gas can be a problem when simply plating) (0103).  Ryu notes how the polymer can be dried with hot air before cold plasma treatment, noting that this has an effect on gas in the cold plasma treatment (oo49), where this occurs after a washing step (0048), where in a described washing step water can be used (0080, indicating water as a known washing material).  ‘685 describes how polymer material can be outgassed to lower future outgas of the resin, with heating with blowing gas that can be air (giving hot air) in a container where the polymer/resin held (note 0003-0004, 0007-0008), where the polymer can be a resin overlapping materials taught by Ryu, for example (note polystyrene, polycarbonate, ABS, etc. (0007, and note Ryu at 0030).  The temperature can be 40-300 degrees C, but is preferably 5-10 degrees C below the melting point of the resin (0007), and examples are given of 60 minutes for heating (note 0006, 0011, for example).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Roach in view of Ryu to specifically provide that the hot air drying treatment as suggested by Roach is provided under temperature and time conditions as to specifically evaporate gas from the surface as suggested by ‘685 to provide desirable less later outgassing, since Roach indicates that outgassing can occur under heat conditions such as fire, Ryu indicates washing (with water also described as known washing material) followed by hot air drying and desirable for this to help remove reduction in vacuum due to gas (for cold plasma treatment), and ‘685 describes how heat conditions to a polymer resin can be provided a temperature, time and air blowing that can beneficially outgas the polymer resin which helps with adhesion, and therefore, the hot air treatment of Ryu would be suggested to be so provide conditions to remove gas from the polymer before cold plasma and plating (understood to be evaporating, noting the temperature of ‘685, that can be optimized such as at 100 degrees C, 0011), so as to prevent gas during plasma treatment, and also during later use of the plated article lower outgassing, since gas already removed before plating, thus helping with plating adhesion.  The metal layer (first functional metal layer) from the electroless plating would further be understood to also suppress release of gas through outgassing, because as indicated by Roach, paths/passages in the metal would be present to release gas, indicating that the metal layer would be understood to act to suppress outgas (note Roach, 0103).
(C) Further as to performing a secondary outgassing as claimed after forming the first functional layer, then forming a second functional metal layer on the first functional metal layer by wet plating to protect from space environments, and where the first functional metal layer is formed on an entire surface of the aerospace component except for a portion of the surface of the polymer, and the portion of the surface of the polymer is coated with the second functional layer,
(C)(a) as to the secondary outgassing, Roach in view of Ryu and EITHER Nakashima OR ‘685 would further suggest the secondary outgassing as claimed, where Roach indicates plating can be provided with paths/passages allowing outgassing (0103), and Ryu further suggests to provide a drying step after the electroless plating that can be at 60 degrees C or 70 degrees C for 100 minutes, for example to increase adhesion of the plated film (note 0054, 0080), and also that the heating can be at 5-200 minutes at simply less than the softening point of the polymer to increase adhesion (note 0032).  This gives a heating and time in the claimed ranges.  Furthermore, this overlaps the heating and time ranges of EITHER Nakashima OR ‘685 described for providing outgassing, and therefore, from the suggestion of optimizing the time and temperature ranges of Ryu, it would have also been obvious to use time and temperatures in the range of Nakashima OR ‘685 that give outgassing, so as to again provide outgassing before use of the article to help prevent such problems in actual use, thus giving providing a secondary outgassing after forming the first functional metal layer at times and temperature as claimed.
(C)(b) as to the further forming of a second functional metal layer on top of the first functional layer by means of wet plating to protect the polymer from space environments after performing the secondary outgassing, Roach suggests that multiple layers can be formed, with layers from electroless or electroplating to provide desirable thicknesses, areas of plating, in areas of interest, giving further metal layers (note 0092-0093, 0134, 0136, 0191, 0192).  Ryu further teaches that after the electroless plating layer applied, a further replating can occur with wet plating  of a further metal layer (wet electroplating) (0031, claims 10-11), therefore, to provide a specific pattern of a first layer by electroless plating and then a second functional metal layer on top of the first layer by wet plating (electroplating) would be suggested from the combination of references, where one would optimize the specific pattern of application from the teaching of Roach and Ryu as discussed above, giving the pattern claimed. As to protecting in space, it is understood that the additional layer would provide at least some protection in space environments, from the described features, since Roach indicates aerospace components can be plated, and the additional plating provides additional thickness of metal for protection. The secondary outgassing step as claimed would be predictably and acceptably provided after the first metal plating step and before the second functional layer plating step, since Ryu simply provides that the secondary heating step occurs after the first metal plating step (note 0032, 0054, 0080), noting how the second plating layer can be applied by electroplating, for example (as discussed Ryu above, for example), and thus being a different process than the electroless plating step that has the heat treatment/secondary outgassing suggested afterwards, and since the heating step is described, for example, as occurring after the electroless plating step with no intervening further plating (Ryu, 0053-0054), it would be understood that such plating followed by heating/outgassing can predictably and acceptably occur before any further metal plating. 
(C)(c) Furthermore, as to the first layer applied to the entire area to be plated such as an entire surface except for a portion to allow outgassing, and then plating the previously unplated area with the second layer, as discussed above, Roach indicates that paths/passages can be provided to provide paths for outgassing, where the paths can be provided by masking, understood to give unplated areas (note 0103), and Roach also notes that generally areas can be determined to be plated giving no plating in some areas, and also plating in multiple steps by masking areas to give different thicknesses or no plating in areas of interest, meaning areas can be plated with multiple layers or only one layer, and noting giving customized plating thickness profile  and optimization of cover properties can be provided (note 0192, 0093), and it is also noted that plating can occur with the polymer substrate and one or more metallic layers (0195, 0093).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention when using the  combination of references to modify the areas to be plated for each layer for the specific article to be provided, to coat the entire surface except for including leaving an area open for gas to vent  during the secondary outgassing when providing the first layer, since Roach indicates that when outgassing expected, paths can be provided for outgassing, and since there would be an intentional secondary outgassing  (note section (C)(a) above), path area would be suggested for such venting, and then if no more outgassing control needed, from the gas removal of the two outgassing steps, then it would be suggested to plate over the whole area or at least the previously open area for the second functional layer to give the protection/function of the second layer everywhere, from the optimization of plating area for each layer for the specific article coated, given the possible patterns available from the teaching of Roach as to providing single or multiple layers and multiple steps of coating and different thicknesses for the to give customized results.  This would also allow full coverage of metal plating over the entire surface for protection.
(D) as to the activation treatment being where the polymer having received the catalystic treatment is subjected to the activation treatment in HCl acid solution at a temperature of 15 to 50 degrees C, for example, Ryu describes how the polymer substrate can be treated with a catalystic treatment followed by an activation treatment as discussed for section (A) above, and note 0033, 0051-0052, where the catalystic treatment can be immersion in  a solution containing PdCl2 and SnCl2 and the activation treatment can be the immersion in a solution containing, for example, 20-150 ml/L of HCl acid at a temperature of 15-40 degrees C (in the claimed range of temperature) (note 0033). 
	(E) Furthermore, as to cleaning the polymer by means of a cleaning agent or ultrasonic cleaner after the catalystic and activation treatments, and before the first functional layer, Ryu would further indicate to provide a cleaning agent after the catalystic and activation treatments, note 0052, with the washing of the substrate (the polymer) with water after the activation treatment, and before the electroless plating (0053).  This would suggest cleaning the polymer with a cleaning agent (water), before plating (forming the first functional layer). It is further noted that Ryu also describes providing a cleaning with an ultrasonic washing machine to improve the plating at a point after the “first step” (introducing hydrophilic groups into the surface of polymer materials using a plasma treatment) which would further be understood to arrange the hydrophilic groups (note 0022-0023), and since the cleaning after the activation treatment would be a cleaning step, it would further be suggested by one of ordinary skill in the art before the effective filing date of the claimed invention to modify Roach in view of Ryu and EITHER Nakashima OR ‘685 to provide this cleaning ultrasonically to improve the plating, since Ryu indicates cleaning after the activation and ultrasonically cleaning at a point after the plasma treatment, and by providing both after the activation, and before the plating, the desired cleaning and benefit of improving plating as discussed above by Ryu would be understood to occur.
	(F) as to drying the polymer, where the polymer is washed by means of steam and dried in a furnace, after forming the second functional metal layer, Ryu describes how after plating the substrate can be washed and then dried in an oven/furnace (note 0054, 0095), and further describes how a secondary plating of electroplating can be provided (wet plating), and Roach also discusses providing layers by electroplating (note the discussion for section (C)(b) above), and therefore, the secondary layer would be understood to be acceptably provided by electroplating.  Flitsch further describes how it is conventional after electroplating to provide post treatment to ensure success in electroplating, including rinsing, steam cleaning and heat drying (note 0174-0176 and especially 0177). 
	Therefore, it would have been obvious to one of ordinary skill in the are before the effective filing date of the claimed invention to modify Roach in view of Ryu and EITHER Nakashima OR ‘685 to further provide a post treatment of the plated polymer article after the second functional layer is formed by electroplating, where this would dry the plating/polymer with washing the plating/polymer by means of steam and then drying in a furnace as suggested by Ryu and Flitsch to provide desirable electroplating as Ryu notes how it is conventional to provide post plating drying using a first washing and then drying in a furnace, Ryu and Roach would indicate the additional second layer can be formed by electroplating, and Flitsch notes how after electroplating steam cleaning and heat drying would be conventional to ensure success in electroplating, and when providing similar treatments to metal plating, Ryu would indicate how both washing and drying can be conventionally provided, and how heat drying can be conventionally provided in a furnace.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Roach in view of Ryu and EITHER Nakashima OR ‘685, and further in view of Flitsch as applied to claim 1 above, and further in view of GB 1,125,824 (hereinafter ‘824).
Claim 6: as to the component being a wave guide, with the polymer formed into a wave guide using 3D printing, with for the first functional layer a conductive metal plated on inner and outer surfaces of the waveguide, copper (or gold or silver) coated on top of the first layer on the inner surface to form the second functional layer, and nickel (or chrome) coated onto of the first layer on the outer surface to form a third functional layer, Roach teaches that a wave guide can be formed that guides energy including microwave, electromagnetic, etc. (0190-0195), where the energy would include frequency that can be high frequency from the microwave etc.  The wave guide can be formed by additive manufacturing of the polymer (0191), where Roach indicates how additive manufacturing would be understood to be 3D printing of the material (0006). Furthermore, the structure formed can be considered to have surfaces that can be considered inner (note the top of layer 311, the polymer) and outer (note the bottom of layer 311, the polymer), where plating is provided on both surfaces (note figure 121, layer 312, 0191), where multiple layers can be provided, and in multiple steps with a specific customized plating provided in different areas and with different thicknesses (0191-0192), where since Roach teaches making aerospace components as discussed above, it would be at least expected that the wave guide can be provided predictably and acceptably for an aerospace component. Ryu further notes how multiple layers can be provided, including a first layer of electroless plating and a second layer of electroplating (0031, 0045, 0053, for example).
Additionally, as to the specific layer construction, ‘824 teaches how to form a wave guide of synthetic resin which can be in tubular form (page 1, lines 10-15, page 2, lines 50-60), where the wave guide is treated to allow electroless plating, then electroless plated with copper giving a first layer of copper on both sides of the substrate (so inner and outer surface, and this first layer is thickened with electrolytic plating (electroplating )with copper (so giving a second layer of copper on the first layer, where both give layer 8), where the copper layer 8 can then be coated with a further layer of nickel or chromium (layer 9) on top of the layer 8 (note figure 4, column 3, lines 55-95), so there would be an electroless copper layer on the inner and outer surface, and electroplated second copper layer on top of the first copper layer of the inner surface and a third nickel, etc. layer on top of the first copper layer of the outer surface (where there can be an intervening second copper layer).  The wave guide is used with frequency (note page 3, lines 95-125), and is described for use with radar, air transport, etc. (page 3, lines 15-30).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Roach in view of Ryu and EITHER Nakashima OR ‘685, and further in view of Flitsch to specifically provide a pattern of plating on the wave guide such that inner and outer surfaces are provided with a first functional layer of electroless plated copper, the inner surface is provided with a second functional layer of electroplated copper on top of the first functional layer and the outer surface is provided with a third functional layer of electroplated nickel on top of the first functional layer as suggested by ‘824 with an expectation of providing a desirable wave guide structure, since Roach indicates wave guides can be provided with electroless and electroplating layers and customized plating provided, and nickel and copper layers can be provided by electroless and electroplating, and Ryu also notes electroless layers can be provided with electroplating on top and copper and nickel can be electroplated, and ‘824 indicates a pattern on a polymer wave guide of inner and outer surfaces are provided with a first functional layer of electroless plated copper, the inner surface is provided with a second functional layer of electroplated copper on top of the first functional layer and the outer surface is provided with a third functional layer of nickel on top of the first functional layer, where Roach and Ryu would indicate nickel can also be electroplated.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Roach in view of Ryu and EITHER Nakashima OR ‘685, and further in view of Flitsch as applied to claim 1 above, and further in view of Hegenbart et al (US 2017/0254065).
Claim 7: as to further providing the polymer with resin component in manufacturing a wiring structure with electric wires built therein through 3D printing, and the first functional metal layer is coated on the surface of the wiring structure, Roach indicates making components for aerospace use, where Roach indicates various parts can be formed from polymer articles and then plated on the outside with electroless, etc. plating to form lightweight metal parts (0002, 0006, 0132), where it is also noted how polymer parts can be formed by additive manufacturing (3D printing of the polymer) (0006, note 0191, for example).
As to the 3D printed polymer part also having a wiring structure with electric wires built therein, Hegenbart notes that for aircraft/spacecraft use (aerospace) it is desired to provide lining panels with integrated electric lines (0001), where the panel can be formed by 3D printing with plastic type material (polymer/resin/thermoset/thermoplastic) and as well electric lines (wiring lines) can be formed by the 3D printing and integrated into the panel (0014-0015, 0019, 0022, 0023, 0039).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Roach in view of Ryu and EITHER Nakashima OR ‘685, and further in view of Flitsch to also use a substrate formed by 3D printing the polymer with resin and also having a wiring structure with electric wires built therein (manufactured) as suggested by Hegenbart to provide a desirable aerospace component for use, since Roach indicates the desire to form aerospace components, where components can be made by 3D printing polymer resin and then plating with metal and Hegenbart teaches that polymer components made by 3D printing for aerospace use can also conventionally have a substrate formed by 3D printing the polymer with resin and also having a wiring structure with electric wires built therein through the 3D printing, where either the lining panel described by Hegenbert could also be provided with metal layers as indicated by Roach for use or other components of Roach could also predictably and acceptably have wires built in such as a net or mat heating element integrated in the polymer substrate as in nacelle assembly components (note Roach, 0138-0144, and figure 109).

Levasseur et al (US 2016/0251760) also notes metal plating over polymer components with allowing outgassing (abstract).  Zarnoch (US 5132191) also notes electroless plating a polymer surface, then heat treating, then applying a further metal electroplating layer, for example (note column 12, lines 15-40).  Shanmugasundram et al (US 2006/0003570) notes conventional ultrasonic cleaning after activation before electroless plating (note 0042-0044).

Response to Arguments
Applicant's arguments filed May 25, 2022 have been fully considered. 
(A) Note the new 35 USC 112 (a) rejection due to the amendments to the claims.  Note the removal of the optional reference to Dean from the 35 USC 103 rejections due to the amendments to the claims.
(B) As to the 35 USC 103 rejections, it is argued that the claimed process has the first functional layer, outgassing, and then the second function layer applied, and Roach provides that the substrate can be masked before plating to allow paths for outgassing during a fire, but fails to disclose that the masking is forming the first functional layer, where in the related art the masking is to cover a certain area with a mask to be removed layer, where here the first functional metal layer remains to be bonded with the second functional layer.  It is also argued that Roach does not teach or suggest the second functional layer applied on the portion of the surface of the polymer, where in the present method the portion allows efficient outgassing before the forming the second functional layer, but this is not suggested by Roach, which has that multiple layers can be formed, and Ryu merely has the additional step of heating the polymer material after plating, but any combination of references would not suggest the steps claimed with the first  layer applied, then secondary outgassing, then the second layer.  It is also argued that the heating after plating of the claimed method gives changing the crystal structure and removing fine air bubbles in the plating and increasing hardness of the plating layer, which effects are not expected by Roach in view of Ryu, and the other references also do not cure the deficiencies of Roach and Ryu.
The Examiner has reviewed these arguments, however, the rejections are maintained.  As to the masking for forming the first functional layer in Roach, the Examiner cited Roach as indicating that paths/passages can be provided in the plating that can be provided by masking, which is understood to give unplated areas, noting 0103.  0103 indicates how the “substrate can be masked before plating” to provide paths for outgassing, indicating, in other words, that a mask would be provided on the substrate, then plating (the first functional layer), and then it would be understood the mask is removed, leaving areas unplated where the mask was to give the paths for outgassing (note examples given of using holes, etc. that would be in the plating for the outgassing), noting applicant’s own statements as to maskings being understood to cover an area with a mask to be removed later.  So, the masking and plating described by Roach would give a first functional layer plated/formed on the surface except for a portion of the surface (where paths are provided for the outgassing).   Thus, the masking alone is not forming the first functional metal layer, but is acting to allow the first functional layer to be formed on the substrate with the plating, but not be formed on the areas with the masking.  Furthermore, as to the suggestion of the second functional layer application on the portions of the substrate (those areas without the first functional layer applied) (where the second layer can also be applied over the first layer as well), the Examiner discussed in the rejection of claim 1, note parts B and C, to specifically provide the first functional layer with uncoated portions to allow outgassing, specifically providing the secondary outgassing, noting the teaching and discussion and suggestion of Nakashima or ‘685, to help with adhesion and beneficially degas.  The further suggestion to provide the second functional layer after the secondary outgassing, would be suggested from the combination of references, noting the discussion of Roach as to how multiple layers  with customized plating thickness profile and optimization of cover properties (noting the discussion in the rejection of claim 1, part C), where plating over the open portions of the first layer (after the outgassing is provided) would allow full coverage of metal plating over the entire surface for protection, since the metal layer is to protect the underlying substrate (noting Roach at 0092, for example).  As to benefits for the heating performed after the plating as to crystal structure of the plating layer and removal of fine air bubbles and hardness, these are not claimed. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Flitsch as cited, indicates the suggestion to provide steam cleaning and heat drying to ensure success in electroplating (noting how Ryu and Roach  would suggest that the second layer can be applied by electroplating), which would provide the suggestion of heating and heat drying as claimed.  If applicant is referring to the heating for the secondary outgassing, the heating is already suggested for the outgassing, where the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413. The examiner can normally be reached M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718